Citation Nr: 0525499	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-01 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for tinea 
pedis. 

2.  Entitlement to service connection for a below the left 
knee amputation as secondary to tinea pedis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty March 1962 to 
February 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In March 2003, the veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claim. 

In December 2003, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

The veteran seeks to reopen his claim of entitlement to 
service connection for tinea pedis, and also seeks 
entitlement to secondary service connection for a left below 
the knee amputation due to tenia pedis.  

In December 2003, the Board remanded this claim to the RO to, 
among other things, have the veteran examined to obtain a 
nexus opinion.  The Boards notes that, as the veteran's 
representative has pointed out, the notice regarding a VA 
examination scheduled for February 2004 was not sent to the 
veteran's current address.  The representative has requested 
that the claim be remanded and the veteran be rescheduled for 
an examination to obtain an opinion in concert with the 
Board's remand.  

The provisions of 38 C.F.R. § 3.1(q) (2004) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."  There is evidence that 
the veteran's address has changed.  If a veteran has changed 
addresses it is the claimant's responsibility to keep VA 
advised of his whereabouts in order to facilitate the conduct 
of medical inquiry.  If he does not do so, "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
In this case, VA sent a duty to assist letter to the 
veteran's current address in December 2004, and also 
forwarded a supplemental statement of the case to the veteran 
at his current address in June 2005.  

While the veteran did not respond to the above noted 
correspondence, it is noted that veteran through his 
representative requested in August 2005 that he be 
rescheduled for an examination.  In view of the change of 
address and in an effort to afford the veteran due process 
consideration, it is the Board's judgment that the RO should 
afford the veteran another opportunity to report for a VA 
compensation examination for the purpose of determining the 
nature and etiology of any skin disability and to obtain a 
nexus opinion in conjunction with this claim.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran at 
the current address and he should be 
scheduled for a VA examination by the 
appropriate examiner to determine whether 
it is likely (more than 50 percent), not 
likely (less than 50 percent), or at 
least as likely as not (50 percent) that 
the veteran has a current foot condition 
that is related to his in-service 1963 
treatment for bilateral tinea pedis.  The 
examiner should also provide an opinion 
as to whether the veteran's 1999 left 
foot non-healing ulcer was likely (more 
than 50 percent), not likely (less than 
50 percent), or at least as likely as not 
(50 percent) related to his in-service 
1963 treatment for bilateral tinea pedis.  
If any manifested chronic disability 
cannot be medically linked or attributed 
to the veteran's military service on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so indicate in the examination report.  
Send the claims folder to the examiner 
for review.  All opinions and conclusions 
must be supported by complete rationale.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  The RO should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits and all evidence received 
since the issuance of the last SSOC.   An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


